Appellant was indicted for forgery and passing a forged instrument, there being two counts in the indictment. The alleged forged instrument is as follows:
"Rusk, Texas, April 1, 1911. No. 17.
"The First National Bank of Rusk, Texas.
Pay to the order of Been Richert                     $50.75 Fifty Cents and 75/100         Dollars.
Knox Overton."
The indictment contains no explanatory averments, alleging for what amount the check was intended. The statute reads that any person is guilty of forgery who, with intent to defraud, shall make any false instrument in writing, purporting to be the act of another, in such manner that the false instrument would create a pecuniary obligation, and we have puzzled our brain trying to decipher what amount this check would create a legal liability for, and in the absence of any explanation, we are not able to tell. Mr. Bishop lays down the rule that if a writing is so incomplete as to have an apparent uncertainty, the indictment must allege such extrinsic facts as will enable the court to see, if genuine, its meaning (2 Bish. Cr. Law, 545). This instrument is so uncertain on its face, in the absence of innuendo averments alleging its true meaning, that the indictment should have been quashed and the court erred in not so doing.
The judgment is reversed and the prosecution dismissed.
Reversed and dismissed. *Page 475